USCA4 Appeal: 21-6895      Doc: 8         Filed: 05/17/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6895


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAVIEYON DEVELLE HOPKINS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:01-cr-00002-FDW-1)


        Submitted: March 14, 2022                                           Decided: May 17, 2022


        Before QUATTLEBAUM, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Davieyon Develle Hopkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6895      Doc: 8         Filed: 05/17/2022     Pg: 2 of 2




        PER CURIAM:

               Davieyon Develle Hopkins appeals the district court’s order denying his motion for

        a sentence reduction under 18 U.S.C. § 3582(c)(1)(B), and § 404(b) of the First Step Act

        of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. The district court determined that

        Hopkins was eligible for relief under the First Step Act but declined to exercise its

        discretion to reduce Hopkins’ sentence after assessing the 18 U.S.C. § 3553(a) factors.

        After reviewing the record, we conclude that the district court did not abuse its discretion

        in denying Hopkins’ motion. See United States v. Jackson, 952 F.3d 492, 497, 502 (4th

        Cir. 2020). Accordingly, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2